DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2022, 11/02/2021, 02/22/2021, 09/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 24 objected to because of the following informalities:  
Claim 24’s dependency on claim 22 is lacking antecedent basis for “the blade track” as this is not mentioned in claim 22. Claim dependency should be corrected. For examination purposes, claim 24 is being examined as dependent upon claim 23. Which provides proper antecedent basis.
       Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-19, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 2016/0008056 A1).
Regarding claim 1, Lyons discloses A surgical tool (see Fig. 1) comprising: an outer shaft (460, see Fig. 2A) extending along a longitudinal axis (see Fig. 1); a guide (cam pin 492, see Fig. 6) connected to the outer shaft (see Fig. 2A showing an indirect contact connection between flanges 430c and 432c 132a to which cam pin is secured within and outer shaft); an end effector (see Fig. 2A) including a first jaw (430, see Fig. 2A) connected to the outer shaft distal of the guide (connected by pivot pin 444, see Fig. 2A and Fig. 6 showing distal connection relative to cam pin) and a second jaw (432, see Fig. 2A) pivotably connected to the outer shaft distal of the guide (connected by pivot pin 444, see Fig. 2A and Fig. 6 showing distal connection relative to cam pin); and a drive shaft (inner shaft 480 and distal knife guide 486 joined together by key member 494, see Fig. 3A and 3B) located within the outer shaft (see Paragraph 12), extending along the longitudinal axis (as outer shaft extends along longitudinal axis, so too is inner shaft see to extend therethrough as it runs through the outer shaft), and connected to the end effector (indirectly connected via outer shaft member by pivot pin 444, as inner shaft is housed within outer shaft, this is seen as an indirect connection, see Paragraph 18), the drive shaft engageable with the guide (see Paragraph 124 mentioning how motion of the inner shaft draws the cam pin proximally to pivot jaw members) to limit movement of the drive shaft with respect to the outer shaft in a direction not parallel (It is noted that a direction non-parallel with the guide is any motion that is not along the longitudinal axis) with the guide (see Paragraph 124 mentioning how inner shaft member moves within outer shaft along the longitudinal axis as the pivot pin permits longitudinal movement within the pivot pin track shown in Fig. 3B element 496, see Paragraph 106 mentioning movement of 
Regarding claim 2, Lyons discloses the invention of claim 1, Lyons further discloses a blade (456, see Fig. 2A) located within the drive shaft (see Fig. 2A) and translatable therein, the blade extending along the longitudinal axis (see Paragraph 128)
Regarding claim 3, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track (longitudinal slot 406, see Fig. 3A) receiving the guide to limit rotation of the blade with respect to the guide and the outer shaft (see Paragraph 108)
Regarding claim 4, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track receiving the guide to limit vertical movement of the blade with respect to the guide and the outer shaft (longitudinal slot 406 limits vertical movement within the slot, see Fig. 3A showing longitudinal slot as a narrow slot that would only permit movement along the longitudinal axis within the enclosed slot and not permit any vertical movement as the slot would be too narrow to allow such motion)
Regarding claim 5, Lyons discloses the invention of claim 2, Lyons further discloses wherein the blade includes a blade track receiving the guide to limit axial translation of the blade with respect to the guide and the outer shaft (longitudinal slot 406 limits axial translation within the bound of the slot, see Fig. 3A showing longitudinal slot as a narrow slot that would only permit movement along the longitudinal axis within the enclosed slot and not permit any excess axial movement as the slot is enclosed and has defined proximal and distal boundaries that limit movement to within the range of the enclosure.) 


Regarding claim 8, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft comprises axial tracks (through bore 490, see Fig. 3B) respectively located on opposite sides of the drive shaft (see Fig. 3, showing axial track cutout for cam pin and on both sides of the knife guide), the axial tracks arranged to receive the guide (see Fig. 7 showing cam pin situated within through bore of knife guide)
Regarding claim 9, Lyons discloses the invention of claim 8, Lyons further discloses wherein the drive shaft is translatable relative to the guide (see Paragraph 104 mentioning how knife guide may slide within inner shaft member) as the drive shaft translates relative to the outer shaft (see Paragraph 104), and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (through bore limits distal translation within the bounds of the bore hole)
Regarding claim 10, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft is engageable with the guide to limit distal axial translation of the drive shaft with respect to the outer shaft (through bore 490 limits distal axial translation of the drive shaft within the bounds of the bore hole)
Regarding claim 11, Lyons discloses the invention of claim 1, Lyons further discloses wherein the drive shaft is engageable with the guide to limit rotation of the drive shaft with respect to the outer shaft (cam pin situated in through bore limits rotation of the drive shaft within the bounds of the bore hole)
Regarding claim 12, Lyons discloses the invention of claim 1, Lyons further discloses wherein the guide is cylindrical (see Fig. 3A showing cam pin 492 as a cylinder)
Regarding claim 13, Lyons discloses the invention of claim 1, Lyons further discloses wherein the guide is perpendicular to the longitudinal axis (see Fig. 3B showing through bore designed to house cam pin perpendicular to the longitudinal axis)
Regarding claim 14, Lyons discloses A surgical tool (see Fig. 1) comprising an outer shaft(460, see Fig. 2A) extending along a longitudinal axis (see Fig. 1); a guide (cam pin 492, see Fig. 6) connected to the outer shaft (see Fig. 2A showing an indirect contact connection between flanges 430c and 432c 132a to which cam pin is secured within and outer shaft); an end effector (see Fig. 2A) connected to the outer shaft distal of the guide (connected by pivot pin 444, see Fig. 2A and Fig. 6 showing distal connection relative to cam pin); and a drive shaft  (inner shaft 480 and distal knife guide 486 joined together by key member 494, see Fig. 3A and 3B) located within the outer shaft (see Paragraph 12), extending along the longitudinal axis (as outer shaft extends along longitudinal axis, so too is inner shaft see to extend therethrough as it runs through the outer shaft), and connected to the end effector (indirectly connected via outer shaft member by pivot pin 444, as inner shaft is housed within outer shaft, this is seen as an indirect connection, see Paragraph 18), the drive shaft translatable along the outer shaft to operate the end effector (movement of inner shaft member longitudinally opens and closes jaw members as a result of a connection to cam pin 492, see Paragraph 124) and the drive shaft engageable with the guide (see Paragraph 124) to limit movement of the drive shaft with respect to the outer shaft (movement of inner shaft member longitudinally opens and closes jaw members as a result of a connection to cam pin 492, see Paragraph 124)
Regarding claim 15, Lyons discloses the invention of claim 14, Lyons further discloses a blade (456, see Fig. 2A) located at the distal end of the drive shaft (see Fig. 2A showing blade at the distal end of the device between the end effector jaw members)
Regarding claim 16, Lyons discloses the invention of claim 15, Lyons further discloses wherein the blade extends along the longitudinal axis (blade is housed within inner shaft and seen to extend along longitudinal axis) , the blade including a blade track (longitudinal slot 406, see Fig. 3A), the guide extending through the blade track (see Paragraph 108) to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (cam pin sitting within longitudinal slot would limit rotation outside the bounds of the longitudinal slot)
Regarding claim 17, Lyons discloses the invention of claim 16, Lyons further discloses wherein the blade includes a blade track, the guide extending through the blade track and configured to contact the blade track to limit rotation of the blade with respect to the guide and the outer shaft (cam pin within longitudinal slot limits rotation of the blade and confines it to movement along the longitudinal axis)
Regarding claim 18, Lyons discloses the invention of claim 17, Lyons further discloses wherein the blade includes a blade track, the guide extending through the blade track to limit axial translation of the blade with respect to the guide and the outer shaft (longitudinal slot limits axial translation of the blade beyond the bounds of the longitudinal slot)
Regarding claim 19, Lyons discloses the invention of claim 14, Lyons further discloses wherein the longitudinal axis includes a central axis, and wherein the guide intersects the central axis (longitudinal axis is seen to include a central axis running through the center of the longitudinal axis which houses the cam pin, see Figs. 6-7)
Regarding claim 21, Lyons discloses the invention of claim 14, Lyons further discloses wherein the drive shaft comprises: axial tracks (through bore 490, see Fig. 3B on both sides of the knife guide) respectively located on opposite sides of the drive shaft, the axial tracks to engage the guide (see Paragraph 106 mentioning cam pin positioned within through bore)
Regarding claim 22, Lyons discloses the invention of claim 21, Lyons further discloses wherein the drive shaft is translatable relative to the guide (see Paragraph 104 mentioning how knife guide may slide within inner shaft member) as the drive shaft translates relative to the outer shaft (see Paragraph 104), and wherein respective proximal portions of the axial tracks are engageable with the guide to limit distal translation of the drive shaft relative to the outer shaft (through bore limits distal translation within the bounds of the bore hole)
Regarding claim 23, Lyons discloses the invention of claim 23, Lyons further discloses a blade (456, see Fig. 2A) located within the drive shaft (secured to knife guide house partially within inner shaft, see Paragraph 115) and translatable therein (see Paragraph 120), the blade extending along the longitudinal axis (blade attached to knife guide extending along longitudinal axis), the blade including a blade track (longitudinal slot 406, see Fig. 3A), the guide extending through the blade track to contact the blade track and limit rotation of the blade with respect to the guide and the outer shaft (see Paragraph 108, longitudinal slot is seen to limit any movement of the blade outside the bounds of the longitudinal slot, arranged to permit movement only along the longitudinal axis)
Regarding claim 24, Lyons discloses the invention of claim 22, Lyons further discloses wherein the blade track has a length longer than a length of the axial tracks (see Fig. 3A showing longitudinal slot with a longer length than the through bore) to permit translation of the blade with respect to the outer shaft without being stopped or limited by an end of an axial track (longitudinal slot permits movement of blade without being limited by cam pin or pivot pin, see Paragraph 108)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Kopp (US 2018/0008338 A1).
Regarding claim 7, Lyons discloses all limitations of the invention of claim 1.
However, Lyons fails to disclose fails to disclose wherein the guide is offset from the longitudinal axis.
However, in the same field of endeavor, name surgical grasping devices, Kopp discloses wherein the guide is offset from the longitudinal axis (see Figs. 8A-8B showing cam pin 216 offset from the axis passing through the centroid of the device, see Fig. 8A below)
Kopp discloses that it is known in the art to have guide/cam pins offset from the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offset the guide/cam pin, since it has been held to be within the general skill of a worker in the art to select a location of placement on the basis of it suitability for the intended use as a matter of obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70. It is also noted that the placement of the guide is not a crucial component to the function of the device as made evident by the language “In some examples, the guide 2014 can be diametrically centered about the outer shaft 2028. In other examples, the guide 2014 can be offset (above, below, and/or laterally) from the axis A1” mentioning varying examples of placement of the guide to achieve the same result.


    PNG
    media_image1.png
    268
    468
    media_image1.png
    Greyscale

Fig. 8A
Regarding claim 20, Lyons discloses all limitations of the invention of claim 19.
However, Lyons fails to disclose wherein the guide is offset from the central axis.
However, in the same field of endeavor, namely surgical grasping devices, Kopp discloses wherein the guide is offset from the central axis (see Figs. 8A-8B showing cam pin 216 offset from the axis passing through the centroid of the device, see Fig. 8A above)
Kopp discloses that it is known in the art to have guide/cam pins offset from the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to offset the guide/cam pin, since it has been held to be within the general skill of a worker in the art to select a location of placement on the basis of it suitability for the intended use as a matter of obvious design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70. It is also noted that the placement of the guide is not a crucial component to the function of the device as made evident by the language “In some examples, the guide 2014 can be diametrically centered about the outer shaft 2028. In other examples, the guide 2014 can be offset (above, below, and/or laterally) from the axis A1” mentioning varying examples of placement of the guide to achieve the same result.
	Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 2014/0257284 A1 to
Artale, and US 2013/0296922 A1 to Allen all disclose ultrasonic surgical grasping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771